August 20, Via EDGAR and Facsimile United States Securities and Exchange CommissionDivision of Corporation Finance100 F. Street, N.E.Washington, D.C. 20549-4631 Attn:Mr. Lyn Shenk RE: World Wrestling Entertainment, Inc. Form 10-K: For the fiscal year ended December 31, 2009 Form 10-Q: For the quarterly period ended March 31, 2010 Definitive Proxy Statement filed March 17, 2010 File No. 001-16131 Dear Mr. Shenk: We are providing this letter in response to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in your letter dated July 28, 2010 regarding the Form 10-K for the fiscal year ended December 31, 2009 filed by World Wrestling Entertainment, Inc. (the “Company”) on February 25, 2010 (the “Form 10-K”), the Form 10-Q for the fiscal quarter ended March 31, 2010 filed by the Company on May 7, 2010 (the “Form 10-Q”), and the Definitive Proxy Statement on Schedule 14A filed by the Company on March 17, 2010 (the “Proxy Statement”).
